Mr. Justice Aldrey
delivered the opinion of the court.
Section 2 of Sanitary Rules and Regulations No. 28 for the rat-proofing of buildings and outhouses provides that no building of any kind shall be constructed or reconstructed without first submitting to the Sanitation ■ Service triplicate copies' of plans for the same, and that work shall not be commenced thereon until such plans have been finally approved. And section 20 reads as follows:
“When buildings which are not rat-proof are reconstructed or repaired to such an extent as to include the renewal of floors, ceilings, etc., the structural conditions applicable to newly constructed buildings shall be required.”
Juan J. Villaveitía was charged with1 the violation of the above section and convicted, it being alleged that he “was repairing a house without first submitting to the Sanitation Service triplicate copies of plans of said repairs.” In his appeal from that judgment he prays for a reversal on the ground that the complaint did not charge him with any offense, inasmuch as it did not allege that the house in ques*815tion was not rat-proof or that the repairs included the' renewal of floors, ceilings, etc., and this contention was not opposed by the fiscal of this court.
The mere fact charged in the information that.the appellant repaired, a house without having submitted to the Sanitation Service triplicate plans of said repairs does not constitute an infraction of said section 20, for he was not required to submit triplicate plans unless the house was not rat-proof or the repairs to be made were such as to include the renewal of floors, ceilings, etc., and therefore in order to charge him with the violation of said section for failure to submit the plans the complaint should have alleged that the repairs fell within one of the cases enumerated in the said section. This it did not do and hence charged him with no offense.
The judgment appealed from should be reversed and the defendant discharged.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.